DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to original application filed on 07/01/2020.
Claims 1-25 are currently pending in this application.  
The IDS filed on 10/10/2020 and 02/07/2022 have been accepted.  
	
Claim Objections
Claims 1, 3, 8, 13, 15, 20, and 25 are objected to because of the following informalities:  

As per claim 1, the claim recites “identifying process binaries that executed on the computing devcies accessed and retrieved data from any of the specified one more Internet sites.”  There are grammatical issues and words missing that need to be addressed.
As per claim 1, the claim recites “computing devices that that executed.”  There is a typographical error here.
As per claim 3, the claim recites “identifying process binaries that executed on the computing devices accessed and retrieved data from any of the specified one or more internet sites.”  There are grammatical errors that need to be addressed.  

Claim 13 is objected similarly to claim 1.
Claim 15 is objected similarly to claim 3.
Claim 20 is objected similarly to claim 8.
Claim 25 is objected similarly to claim 1.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-25 would be allowable once the claim objects are resolved above.  
The following is a statement of reasons for the indication of allowable subject matter. Below is the closest prior art of record found:

Lospinuso et al. US Patent Applciation Publication 2019/0250911 teaches identifying process binaries executed on computing devices and classifying the binaries into a plurality of classes of matching process binaries (paragraph 17, 37, 38, and throughout the reference) and also teaches identifying the sources of the binaries (paragraphs 15, 17, and 66).  However, Lospinuso does not explicitly teach the sources being internet sites and counting the number of computing devices that executed the binaries.

Lim US Patent Application Publication 2013/0031625 teaches identifying processes that executed on computing devices accessed and retrieved data from internet sites (abstract, paragarphs 9, 11, and throughout with detecting and analyzing traffic based on domain name address), and further teaches classifying, by a processor, the identified process into a plurality of classes of matching processes (paragraph 54 with classifying into matching processes).  However, Lim does not teach initiating action based on a count of computing devices less than a predefined threshold.  
Raugus et al. US Patent Application Publication 2015/0128263 teaches classifying malware/binaries including command and control attaciks (paragraph 20, 79, and throughout), and further initiating preventive action based on thresholds (abstract, paragraphs 29-31 and throughout) but does not teach all the limitations of the claims. 
	Although the above references teach many of the claimed limitations, the claimed invention, as a whole, would not have been obvious over the prior art of record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jason K Gee/
Primary Examiner 
Art Unit 2495
06/28/2016